Citation Nr: 0008763	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for right 
shoulder injury instability.

2.  Entitlement to a compensable evaluation for left shoulder 
injury instability.

3.  Entitlement to a compensable evaluation for a scar of the 
right shoulder.

4.  Entitlement to service connection for the residuals of a 
left ankle injury.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to a compensable evaluation pursuant to the 
provisions of 38 C.F.R. § 3.324 (1999).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to May 1998.

This appeal arose from an August 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
for right and left shoulder disabilities and a scar of the 
right shoulder, all assigned a noncompensable evaluation.  
This decision also denied service connection for bilateral 
ankle disorders, as well as entitlement to a compensable 
evaluation pursuant to 38 C.F.R. § 3.324 (1999).  The veteran 
testified at a personal hearing in February 1999; in March 
1999, he and his representative were informed through a 
supplemental statement of the case of the continued denial of 
his claims.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issues of entitlement to compensable evaluations for the 
veteran's service-connected shoulder disabilities will be 
subject to the attached remand.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  See Morton v. West, No. 
96-1517 (U. S. Vet. App. July 14, 1999)  The Board is not 
bound by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of the VA's duty to assist in connection with the well 
grounded claim determination are quite clear.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The 
Board has determined, therefore, that, in the absence of a 
well grounded claim, the VA has no duty to assist the veteran 
in developing his case.


FINDINGS OF FACT

1.  The veteran's right shoulder scar is well healed, with no 
evidence of ulceration.

2.  The veteran has not been shown by competent medical 
evidence to suffer from disabilities of either ankle which 
can be related to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 0 percent for 
the service-connected right shoulder scar have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.31, Codes 7803, 7804 (1999).

2.  The veteran has not presented evidence of well grounded 
claims for entitlement to service connection for either left 
or right ankle disabilities.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a compensable 
evaluation for the right shoulder scar

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to the applicable criteria, a 10 percent evaluation 
is warranted for scars which are poorly nourished with 
repeated ulceration or which are tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Codes 7803, 7804 
(1999).  It is noted that scars may also be rated based upon 
limitation of function of the part affected.  38 C.F.R. Part 
4, Code 7805 (1999).  However, the veteran's right shoulder 
disability is already service-connected and evaluated under 
38 C.F.R. Part 4, Code 5202 (1999).  Therefore, limitation of 
function of the affected part has already been addressed.

The pertinent evidence of record consisted of the VA 
examination performed in July 1998.  The veteran was noted to 
have a surgical scar on the anterior aspect of the right 
shoulder joint.  It measured about 6 cm in length.  This was 
well healed, with no ulceration or bleeding.

The veteran testified at a personal hearing in February 1999.  
He stated that he had no feeling over the scar and he 
expressed his opinion that it was "disgusting" in 
appearance.  He also asserted that it would occasionally 
tingle and itch.

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the service-connected right 
shoulder scar is not warranted.  The objective evidence of 
record does not show that this scar is either poorly 
nourished with repeated ulceration or tender and painful on 
objective demonstration.  Therefore, the criteria for an 
evaluation in excess of 0 percent has not been established.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to a 
compensable evaluation for the service-connected right 
shoulder scar.


II.  Service connection for left and 
right ankle disorders

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).



FACTS

Left ankle

The veteran's service medical records indicated that he was 
seen in March 3, 1997 with complaints of having suffered an 
inversion injury to the left ankle.  His pain and edema were 
too great to conduct an examination.  The assessment was left 
ankle sprain.  On March 10, he was seen for a follow-up; he 
stated that he had always twisted his ankle with little 
increased stress.  The examination revealed positive point 
tenderness around the ankle and slight edema.  Full range of 
motion and varus/valgus produced minor discomfort, as did 
eversion.  Inversion produced pain which he described as an 
eight (on a scale of 1-10).  Strength was 5/5.  The 
assessment was resolving left ankle sprain.  On March 27, he 
indicated that his ankle was getting better, but that it 
still had a tendency to roll out (inversion).  The March 1998 
separation examination noted his report that his ankle would 
get sore if he ran too much.  The left lower extremity was 
noted to be normal.

VA examined the veteran in July 1998.  There was no obvious 
swelling or tenderness to palpation of the left ankle.  
Dorsiflexion was to 20 degrees and plantar flexion was to 40 
degrees.  His power in both plantar and dorsiflexion was 5/5.  
An x-ray revealed a suggestion of developmental or possibly 
post traumatic changes of the distal medial fibula with 
remodeling of the distal lateral tibia.  The tibiotalar 
junction appeared to be normal.  The diagnosis was no 
clinical evidence of any arthritic changes in the left ankle 
joint.

The veteran testified at a personal hearing in February 1999.  
He noted that his ankle was painful, particularly after 
running.  He stated that he was not receiving any current 
treatment.



Right ankle

The veteran's service medical records made no mention of any 
complaints of or treatment for a right ankle condition.  
During his March 1998 separation examination, he complained 
that his right ankle would be sore after running too much.  
However, the objective examination found that his right lower 
extremity was within normal limits.

VA examined the veteran in July 1998.  There was no obvious 
swelling or tenderness to palpation over the right ankle.  
Dorsiflexion was to 20 degrees and plantar flexion was to 40 
degrees.  Strength was 5/5.  An x-ray showed that an anterior 
tibiotalar block was present with marked beaking of the 
anterior talus.  The diagnosis was no clinical evidence of 
any arthritic changes in the right ankle joint.

The veteran testified at a personal hearing in February 1999.  
He indicated that his right ankle was painful, especially 
after running.  He denied receiving any treatment.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 

In regard to the claim for service connection for a left 
ankle disorder, it is noted that the veteran was treated for 
a sprained ankle in March 1998; thus, the presence of an 
injury in service has been established.  However, the 
question remains as to whether this injury resulted in the 
development of a chronic left ankle disability.  The veteran 
received no treatment for his left ankle between March 1997 
and his date of discharge in May 1998 (which noted that his 
left lower extremity was normal).  He has not sought any 
treatment since his release from service.  Moreover, the VA 
examination conducted in July 1998 contained negative 
clinical findings.  Therefore, based upon this evidence, it 
cannot be argued that "chronicity" has been established.  
While the x-ray taken during the VA examination noted 
possible post traumatic changes in the ankle (which could 
also have been developmental), these were not related by the 
objective medical evidence to the sprain documented in the 
service medical records.  The veteran has stated that he has 
a chronic left ankle disorder; however, as a layperson, he is 
not competent to render a medical opinion as to whether the 
sprain in service caused the development of a chronic ankle 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  See Savage, 
supra.  The evidence in this case indicated that a condition 
(a left ankle sprain) had been noted in service.  The veteran 
has also testified that he has suffered from ankle pain since 
that time.  However, the record does not contain evidence of 
a current disability.  Therefore, it is found that the 
veteran's claim for service connection for a left ankle 
disability is not well grounded.

In regard to the claim for service connection for a right 
ankle disability, it is initially noted that the veteran's 
service medical records contain no indication of any 
complaints concerning this ankle.  Therefore, there is no 
evidence of any injury in service.  Nor is there objective 
medical evidence of a current right ankle disorder.  While 
the VA examination contained an x-ray report that noted an 
anterior block with marked beaking of the anterior talus, 
there was no competent opinion relating these findings to the 
veteran's period of service.  Therefore, it is found that the 
veteran's claim for service connection for a right ankle 
disability is not well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

A compensable evaluation for a right shoulder scar is denied.

Service connection for left and right ankle disorders is 
denied.


REMAND

The veteran has contended that his service-connected shoulder 
disabilities are more disabling than the current disability 
evaluations would suggest.  He indicates that he experiences 
pain and limitation of function.  Therefore, he believes that 
increased evaluations should be assigned.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals (Court)  
held that in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected right and 
left shoulder disabilities.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
examiner should note the range of motion 
of both shoulder joints.  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
shoulder joints are used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  The RO should then readjudicate the 
claims for increased evaluations for the 
service-connected shoulder disabilities.  
The RO should also readjudicate the claim 
for a compensable evaluation pursuant to 
38 C.F.R. § 3.324 (1999).  If the 
decisions remain adverse to the 
appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

The case should then be returned to the Board, if otherwise 
in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


